Per Curiam.

We concur in the findings of misconduct by the board. However we differ with the board’s recommendation. We instead adopt the original recommendation of relator and order that respondent be publicly reprimanded. Costs taxed to respondent.

Judgment accordingly.

A.W. Sweeney, Douglas, Wright, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., and Resnick, J., dissent, adopt the recommendation of the board, and would order that respondent be suspended for six months, which suspension would be stayed as long as respondent commits no further violations for a period of three years.